UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 95-50045
                         Summary Calendar
                      _____________________

                         OTHA LEE FIELDS,

                                              Plaintiff-Appellant,

                              versus

                   PHILLIPS SCHOOL OF BUSINESS
                         AND TECHNOLOGY,

                                                 Defendant-Appellee.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Western District of Texas
                           (A-93-CA-553)
_________________________________________________________________
                           June 21, 1995


Before JONES, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:1

     Otha Lee Fields, pro se and in forma pauperis, contests the

adverse summary judgment on his employment discrimination claims

against Phillips School of Business and Technology.    We AFFIRM.

                                I.

     Fields was employed by Phillips as an admissions counselor

from September 1991 until his termination in May 1992.      In June

1992, he filed an EEOC charge, claiming that Phillips discriminated

1
     Local Rule 47.5.1 provides: "The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession."
Pursuant to that rule, the court has determined that this opinion
should not be published.
against him on the basis of his race, by failing to promote him and

by terminating him; he later withdrew that charge.               In January

1993, Fields filed a second EEOC charge, claiming that Phillips

gave a negative reference to a prospective employer in retaliation

for his filing the first charge.             The EEOC issued a right to sue

letter that June, and Fields filed a Title VII action against

Phillips in September. The district court granted summary judgment

to Phillips.

                                       II.

        Fields'   pro   se   brief,   liberally   construed,   asserts   that

summary judgment was inappropriate because Phillips (1) failed to

promote him and terminated him based on his race and national

origin; (2) gave false references to a prospective employer in

retaliation for his filing an EEOC charge; and (3) owes him back

pay.2

2
     Fields' brief does not comply with the Federal Rules of
Appellate Procedure or our local rules. For example, it contains
no citations to the record, no table of cases, and no statement of
issues. Moreover, it includes copies of documents which are not in
the record.     Phillips, however, responded fully to Fields'
contentions and did not object to the unconventional format of his
brief. Because Fields' nonconformance with the rules apparently is
not in bad faith, we have not penalized him by striking his brief
or dismissing his appeal as frivolous.       Fields is cautioned,
however, against any future failure to comply with the rules.

     For the first time on appeal, Fields contends that summary
judgment was inappropriate because Phillips did not respond to
discovery. Fields did not move to compel discovery in the district
court, and he did not assert a need for additional discovery in his
opposition to summary judgment. Therefore, we decline to exercise
our discretion to consider this contention. See Highlands Ins. Co.
v. National Union Fire Ins. Co., 27 F.3d 1027, 1031-32 (5th Cir.
1994) (applying, in civil case, plain error analysis of United
States v. Olano, ___ U.S. ___, 113 S. Ct. 1770 (1993)), cert.
denied, ___ U.S. ___, 115 S. Ct. 903 (1995).

                                      - 2 -
     Our review of summary judgment is de novo.       E.g., FDIC v.

Ernst & Young, 967 F.2d 166, 169 (5th Cir. 1992).      Such judgment

"shall be rendered forthwith if the pleadings, depositions, answers

to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment

as a matter of law."    Fed. R. Civ. P. 56(c).    The movant has the

initial burden of demonstrating the absence of a genuine issue of

material fact.   St. Paul Ins. Co. v. AFIA Worldwide Ins. Co., 937

F.2d 274, 279-80 & n.6 (5th Cir. 1991).    If the movant satisfies

that burden, the non-movant must identify specific evidence in the

summary judgment record demonstrating that there is a genuine issue

of material fact for trial.   Fed. R. Civ. P. 56(e); Celotex Corp.

v. Catrett, 477 U.S. 317, 324 (1986).

                                 A.

     Field admitted that he withdrew his June 1992 EEOC charge

asserting that he was not promoted and was terminated because of

his race.   Because the record contains no right to sue letter for

those claims, the district court correctly granted summary judgment

against them.    See, e.g., Reeves v. MCI Telecommunications Corp.,

909 F.2d 144, 145 (5th Cir. 1990) (right to sue letter is a

prerequisite to maintaining a Title VII suit).3




3
     Summary judgment was also appropriate on Fields' national
origin discrimination claim. The record contains no right to sue
letter for that claim, because Fields never made such a charge to
the EEOC.

                                - 3 -
                                  B.

     To establish a prima facie case of retaliation under Title

VII, Fields was required to demonstrate "(1) that he engaged in

activity protected by Title VII, (2) that an adverse employment

action occurred, and (3) that a causal link between participation

in the protected activity and the adverse employment decision

exists".    Anderson v. Douglas & Lomason Co., Inc., 26 F.3d 1277,

1300 (5th Cir. 1994), cert. denied, ___ U.S. ___, 115 S. Ct. 1099

(1995). It is undisputed that Fields engaged in protected activity

when he filed his first EEOC charge, and that Phillips' negative

reference to a prospective employer was an adverse employment

action.    The district court held that Fields failed to establish a

material fact issue as to the third element -- a causal link

between Fields' filing the charge and Phillips' negative reference.

     In response to a request by the Internal Revenue Service,

where Fields had applied for employment, Phillips (through its

representative, Chunn) completed a form on which it checked boxes

indicating that Fields was "below average" in the categories of

"quality of work", "judgment", "dependability", and "flexibility".

It noted also on the form that Fields "was terminated from his job

here due to tardiness, insubordination".        The form contains no

reference to Fields' EEOC charge.      In Chunn's affidavit, submitted

in support of Phillips' summary judgment motion, she stated that

her evaluation of Fields was based upon Phillips' business records

and her personal observations of Fields during his employment with




                                - 4 -
Phillips, and denied that the evaluation was motivated by malice,

ill-will, or Fields' EEOC charge.

      The district court held that Fields had offered no evidence of

retaliation other than general allegations that the reference given

to the IRS was "erroneous" and that there was "no reasonable

explanation for the reference given".         We agree with the district

court that Fields' self-serving, generalized assertions of his

subjective belief that Phillips gave a negative reference to the

IRS in retaliation for his filing an EEOC charge are insufficient

to preclude summary judgment.         See Grizzle v. Travelers Health

Network, Inc., 14 F.3d 261, 268 (5th Cir. 1994) (plaintiff's "self-

serving generalized testimony stating her subjective belief that

discrimination occurred ... is simply insufficient to support a

jury verdict in plaintiff's favor").

                                    C.

      Fields   secured   a    determination       by   the   Texas   Employment

Commission     (TEC)   that   Phillips     owed    him   $3,450      for   unpaid

commissions earned during his employment; and Phillips paid Fields

that amount.     Fields contends that he is entitled to additional

commissions.    The district court held that, because Fields did not

request a hearing to contest the TEC's wage determination order,

that order was final, and he was not entitled to judicial review of

it.   See Tex. Labor Code Ann. § 61.055 (Vernon Pamphlet 1995).               We

agree.




                                   - 5 -
                         III.

For the foregoing reasons, the judgment is

                       AFFIRMED.




                         - 6 -